J-S08021-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HEATHER HOFFMAN                            :
                                               :
                       Appellant               :   No. 1288 MDA 2020


               Appeal from the Order Entered September 3, 2020,
               in the Court of Common Pleas of Lancaster County,
              Criminal Division at No(s): CP-36-CR-0005267-2003.


BEFORE:      STABILE, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                   FILED: MAY 3, 2021

        Heather Hoffman appeals pro se from the trial court’s order denying her

motion for limited access. We quash.

        The trial court summarized the pertinent facts and procedural history as

follows:
              On or about December 1, 2003, [Hoffman] was charged
           with stalking, a misdemeanor of the first degree. This
           charge was filed when [Hoffman] committed harassment
           through communication with the victim after [Hoffman] had
           been directed by an officer to cease communication with
           that victim. Pursuant to an agreed upon [Alford] plea,
           [Hoffman] was sentenced to six (6) to twenty-three (23)
           months [of] incarceration followed by three (3) years of
           probation. That charge held a maximum potential sentence
           of five (5) years. Then, in 2014, [Hoffman] was charged
           and found guilty of simple assault (M2), harassment (S),
           and disorderly conduct (S) in Chester County. She was


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S08021-21


          sentenced to two (2) days to twenty-three months on that
          matter.

              On August 18, 2020, [Hoffman] filed a Motion for Limited
          Access to the criminal charge pursuant to Pa Rule of Criminal
          Procedure 791 with [the trial court]. In response to that
          motion, the Commonwealth opposed it for two reasons.
          First, the Commonwealth pointed to the statute stating that
          a stalking conviction [(18 Pa.C.S.A. § 2709.1)] is not
          qualified for limitation as it falls within one of the exceptions
          under [18 Pa.C.S.A.] § 9122.1(b). Second, [Hoffman] has
          been convicted of a new offense within the last 10 years and
          therefore ineligible for limitation under § 9122.1(a). [The
          trial court] agreed with the Commonwealth and denied
          [Hoffman’s] motion on September 2, 2020.

Trial Court Opinion, 10/28/20, at 1-2 (footnotes and excess capitalization

omitted). This timely pro se appeal followed. Both Hoffman and the trial court

have complied with Pa.R.A.P. 1925.

       Hoffman filed her pro se brief with this Court on January 5, 2021. Rather

than file an appellate brief, the Commonwealth has filed a motion to quash

Hoffman’s appeal because she “has blatantly failed to follow” Pa.R.A.P. 2111,

relating to the contents of an appellate brief. Motion to Quash, 1/8/21, at 3.1

The Commonwealth therefore contends that we should suppress Hoffman’s

brief and quash the appeal pursuant to Pa.R.A.P. 2101.2
____________________________________________


1 On January 28, 2021, Hoffman filed an application for relief, titled “Motion
to Clarify Record, in which she emphasizes certain facts from the record, and
inappropriately provides additional argument. Although we will review all of
the facts appearing in the certified record, we deny Hoffman’s application for
relief.

2Hoffman filed a response to the Commonwealth’s motion on January 15,
2021, in which she conflates the rules of appellate procedure and argues the
merits of her underlying appeal.


                                           -2-
J-S08021-21



      Upon review, we make the following observations. First, with regard to

Hoffman’s pro se brief, we note that appellate briefs must materially conform

to the requirements of the Pennsylvania Rules of Appellate Procedure.

Pa.R.A.P. 2101. If the defects in the brief are “substantial, the appeal or other

matter may be quashed or dismissed.” Id. This Court has stated:

         [A]lthough this Court is willing to liberally construe materials
         filed by a pro se litigant, pro se status generally confers no
         special benefit upon an appellant. Commonwealth v.
         Maris, 427 Pa. Super. 566, 629 A.2d 1014, 1017 n.1
         (1993). Accordingly, a pro se litigant must comply with the
         procedural rules set forth in the Pennsylvania Rules of the
         Court. Id. This Court may quash or dismiss an appeal if an
         appellate brief fails to conform with the requirements set
         forth in the Pennsylvania Rules of Appellate Procedure. Id.,
         Pa.R.A.P. 2101.


Commonwealth v. Freeland, 106 A.2d 768, 776-77 (Pa. Super. 2014)

(citations omitted).

      Second, Pennsylvania Rule of Appellate Procedure 2111(a) mandates

that the brief of the appellant “shall consist of the following matters,

separately and distinctly entitled and in the following order:

                (1)    Statement of Jurisdiction.

                (2)    Order or other determination in question.

                (3)    Statement of both the scope of review and the
                       standard of review.

                (4)    Statement of the questions involved.

                (5)    Statement of the case.

                (6)    Summary of argument.




                                      -3-
J-S08021-21


                (7)   Statement of the reasons to allow an appeal to
                      challenge the discretionary aspects of a
                      sentence, if applicable.

                (8)   Argument for appellant.

                (9)   A short conclusion stating the precise relief
                      sought.

                (10) The opinions and pleadings specified           in
                     paragraphs (b) and (c) of this rule.

                (11) In the Superior Court, a copy of the statement
                     of errors complained of on appeal, filed with the
                     trial court pursuant to Pa.R.A.P. 1925(b), or an
                     averment that no order requiring a statement
                     of errors complained of on appeal pursuant to
                     Pa.R.A.P. 1925(b) was entered.

                (12) The certificates of compliance required by
                     Pa.R.A.P. 127 and 2135(d).

Pa.R.A.P. 2111(a).

      Citing the above rules, this Court has explained that we “will not

consider the merits of an argument, which fails to cite relevant case or

statutory authority. Failure to cite relevant legal authority constitutes waiver

of the claim on appeal.” In re Estate of Whitley, 50 A.3d 203, 209 (Pa.

Super. 2012); see also Commonwealth v. Sanford, 445 A.2d 149 (Pa.

Super. 1982).

      Hoffman has not even attempted to structure her brief to comply with

the Rule 2111(a) requirements.      The multiple shortcomings therein have

hampered effective appellate review. See Branch Banking and Trust v.

Gesiorski, 904 A.2d 939, 942 (Pa. Super. 2006); Sanford, supra.




                                     -4-
J-S08021-21



      For example, Hoffman’s “brief” does not contain a statement of issues,

let alone argument supported by citation to pertinent authority. Rather, her

filing consists of a less than a page and a half of statements, including a bare

assertion of ineffectiveness of counsel regarding her Chester County appeal,

and other complaints that she was denied access to the courts and

(unidentified) exculpatory evidence. See Hoffman’s Brief at 1. Although she

contends that there have been substantial changes to the “Clean Slate laws,”

she does not cite any particular statute, and makes no reference to the trial

court’s finding that she is ineligible for relief. Id. Finally, Hoffman contends

that cruel and unusual punishments have been inflicted on her and refers to

being sued for unpaid rent. Id.

      Our      reading   of   Hoffman’s    brief   readily   establishes   that   she

misapprehends the Superior Court’s role as an appellate court. This Court’s

appellate function is to correct legal errors made by the trial court. It is not

our duty or our prerogative to give pro se litigants a “do over,” based upon

their ignorance of the judicial system or our Rules of Appellate Procedure. As

noted above our appellate rules provide that if defects in a brief are

substantial, then we may quash the appeal. Freedland, supra; Sanford,

supra.   We do so now, because the defects in Hoffman’s pro se brief are

substantial.

      Motion to Quash granted.            Application for Relief denied.      Appeal

quashed.




                                          -5-
J-S08021-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/03/2021




                          -6-